Citation Nr: 1625011	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  05-04 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss disability.  

2.  Entitlement to an increased evaluation for tinea pedis, tinea corporis, and onychomycosis.  

3.  Entitlement to an initial increased evaluation for right ear hearing loss disability. 

4.  Entitlement to an increased evaluation for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1975 to April 1979. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2007,  the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In a March 2009 decision, the Board denied the Veteran's claim for a compensable rating for tinea pedis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Order, the Court vacated the March 2009 Board decision, and remanded the case to the Board for further proceedings consistent with a December 2009 Joint Motion for Remand (JMR). 

In August 2010 and December 2014, the Board remanded this matter for further development which has been completed and the case has been returned for appellate consideration.  

In May 2013, the Veteran requested another hearing before the Board.  However, in August 2014, the Veteran's attorney at the time indicated that the Veteran was canceling his hearing and did not want to reschedule.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2015).  
Since the claims were last adjudicated, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction (AOJ).  However, the Veteran included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2015).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board notes that the Veteran was previously represented by Kenneth L. LaVan,  Esq.  In August 2015, prior to recertification of the appeal to the Board, the attorney notified VA that he was withdrawing from the case.  Under 38 C.F.R. § 14.631(c), the Veteran's attorney may withdraw representation before an AOJ (in this case the RO) if such withdrawal would not adversely impact the Veteran's interests.  Such a withdrawal requires notification in writing to the Veteran, the AOJ, and the VA organization in possession of the Veteran's claims file.  In this case, the August 2015 correspondence was sent to the RO in Winston-Salem, North Carolina, who was both the AOJ and the VA organization in possession of the Veteran's claims file at the time.  Additionally, a copy of the correspondence was sent to the Veteran.  Thus, the requirements of 38 C.F.R. § 14.631(c) were satisfied

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss disability, and  increased evaluations for tinea pedis, tinea corporis, and onychomycosis, and right ear hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in August 2014, the Veteran indicated that he wanted to withdraw his appeal for an increased evaluation for tinnitus.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased evaluation for tinnitus
have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In August 2014, the Veteran's then attorney clearly indicated that the Veteran wanted to withdraw the appeal for an increased evaluation for tinnitus.  As such, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The appeal for an increased evaluation for tinnitus is dismissed.


REMAND

The Board notes that the Veteran has indicated on multiple occasions that he has been treated at the VA Medical Centers (VAMC) in Durham and Fayetteville.  In an August 2006 memorandum, the RO made a formal finding of unavailability of treatment records from Fayetteville for the period prior to 1998 and Durham.  Following that memorandum, the Veteran continued to submit statements indicating that there were outstanding records at these facilities.  See e.g. July 2013 statement.  Furthermore, in October 2014, the Veteran's then attorney submitted treatment records from the VAMC in Durham dated from August 2007 to July 2014.  As there appears to be on-going treatment at the VAMC, the Veteran has indicated on multiple occasions that he receives treatment there, and the RO has not uploaded current records from the VAMC to the Veteran's electronic claims file, the Board finds that the Veteran's complete treatment records from these facilities must be obtained on remand.  Additionally, the AOJ should provide the Veteran an opportunity to identify any treatment records not on file and assist him in obtaining such records.     

Accordingly, the case is REMANDED for the following actions:

1. Contact the VAMC in Durham and Fayetteville  and obtain and associate with the claims file all  records of treatment, to include records dated through the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


